RANDALL, C. J.,
delivered the opinion of the court.
Plaintiff in error was indicted for an “ assault with intent to kill,’’'under an act of February. 10, 1832, (Thompson’s Dig., 490,) the punishment for which is’ prescribed to' be “ by a fine not exceeding one thousand dollars, or imprisonment., not.exceeding six.;months;,cat the;discretion:of the *636jury.” Accused was tried in April, 1875, and sentenced, upon conviction, to imprisonment in the State prison.
The statute of 1868, relating to crimes and punishment, provides that any crime punishable by death or imprisonment in the State prison is a felony, and every other offense is a misdemeanor.
The original jurisdiction of the Circuit Courts, as defined by the Constitution, (before the late amendments, which were adopted after the trial took place,) in criminal cases, was confined to the trial of felonies, (Section 8, Article VI,) and the appellate jurisdiction to the trial of misdemeanors upon appeal from the county court.
The offense charged in the indictment not being punishable by imprisonment in the State prison, is not a felony unr der the statute. The Circuit Court, therefore, had no original jurisdiction at the time of this trial, and the proceedings'and judgment were void.
The Constitution gives the Supreme Court appellate jurisdiction in “criminal cases in which the offense charged amounts to felony.” (Section 5, Article VI.) The jurisdiction being thus - confined, we can,neither affirm nor reverse the judgment, and the writ of eiTor must be dismissed. •(Suttton vs. The State, 13 Fla., 670.)
The offensé: here charged is not included in the provisions of Section 46, Chapter 3, of “ an act to provide for the punishment,of crime and proceedings jn criminal cases,” approved August 6, 1868. :
"Writ of error dismissed.